Citation Nr: 9930469	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  95-00 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for Bowen's Disease as 
secondary to exposure to Agent Orange.

2.  Entitlement to service connection for spots on the lungs 
as secondary to exposure to Agent Orange.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from January 1964 to 
February 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision, in which the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for Bowen's 
Disease and a spot on the lung as secondary to exposure to 
Agent Orange.  In July 1997, the Board amended the lung 
disability claim to include the development of additional 
"spots" on the lungs claimed by the appellant, and the case 
was remanded for additional development.  The RO has returned 
the case for further appellate review.

The issue of service connection for Bowen's Disease as 
secondary to exposure to Agent Orange is addressed in the 
remand appended to this decision.


FINDINGS OF FACT

1.  The appellant had active service from January 1964 to 
February 1966 with service in the Republic of Vietnam during 
the Vietnam Era.

2.  A granuloma on the left lung and an undiagnosed density 
on the right lung, claimed by the appellant as spots on the 
lungs, were first manifested many years after service and are 
not among the diseases legally presumed to be due to exposure 
to Agent Orange.

3.  No medical evidence has been presented or secured to 
establish a nexus between the appellant's spots on the lungs 
and active service, to include exposure to Agent Orange in 
service.


CONCLUSION OF LAW

The claim for service connection for spots on the lungs as 
secondary to exposure to Agent Orange is not well grounded, 
and there is no further statutory duty to assist the 
appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends that the development of spots on his 
lungs stem from his exposure to Agent Orange in the Republic 
of Vietnam.  During his appearances before the undersigned in 
March 1997 and the RO in August 1995, he testified to the 
discovery of a spot on his lung during a routine chest x- ray 
examination at VA in 1989.  He further testified that he now 
has spots on both lungs.  He provided opinion that the spots 
on his lungs are cancerous and/or a manifestation of his 
Bowen's Disease.  He also submitted letters from two 
relatives which included a statement of knowledge that a 
former Vietnam Veteran had died of lung cancer.

Service personnel records reveal that the appellant served in 
the Republic of Vietnam from October 1965 to February 1966.  
Service medical records are negative for complaint, 
treatment, manifestation or diagnosis of lung abnormality.  
His separation examination, dated in February 1966, indicated 
a "normal" clinical evaluation of the lungs and chest.  At 
that time, a chest x- ray examination was reported as 
"negative."

Pertinent medical records include a VA chest x- ray 
examination report, dated on September 15, 1989, which 
revealed that the lungs and costophrenic angles were clear.  
Impression was of "healthy chest," but also included a 
diagnosis of "minor abnormality."  A VA examination, dated 
in December 1989, was negative.  In July 1993, he was given a 
diagnosis of early chronic lung disease at St. Joseph's 
Hospital.  He was also advised to stop smoking.  In October 
1993, he was diagnosed with chronic obstructive pulmonary 
disease (COPD) at Maine Coast Memorial Hospital.  He reported 
a history of long- term nicotine abuse of up to 3 packs per 
day.  X- ray examination revealed a quite prominent right 
hilum.

A VA examination report, dated in February 1995, reported 
June 1993 x- ray examination findings of a slightly less than 
1 centimeter, well- circumscribed right upper lung density 
overlying the clavicle and first rib, and a small 2- 3 
millimeter density in the left lower lobe area.  Repeat x- 
ray examinations, dated in January and February 1995, 
revealed that these minimal x- ray abnormalities had remained 
unchanged since 1993.  The examiner believed that the left 
lung lesion was a granuloma.  It was unclear whether the 
right lesion was intrathoracic or extrathoracic, but it did 
not have any features to suggest a tumor.

In support of his claim, the appellant submitted a definition 
of Bowen's disease copied from the American Medical 
Association Home Encyclopedia which, in essence, indicated 
that such disease was a very rare skin disorder which 
sometimes became cancerous.  Also, a person with Bowen's 
Disease was much more likely than the average person to 
develop cancer of the lung.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  For 
certain enumerated diseases, service connection may also be 
granted on a presumptive basis.  See 38 C.F.R. §§ 3.307 and 
3.309 (1998).  Where a veteran who served in the Republic of 
Vietnam during the Vietnam Era shows a current manifestation 
of a presumptive disease related to herbicide exposure, no 
more evidence is necessary to establish a well grounded 
claim.  Brock v. Brown, 10 Vet.App. 155, 162- 63 (1997).

In this case, there is no dispute that the appellant served 
in the Republic of Vietnam during the Vietnam Era.  As a 
matter of law, he is presumed to have been exposed to Agent 
Orange.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  VA law and 
regulations stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.309(e) (1998).  The diseases entitled to 
presumptive service connection are chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non- Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and specified forms of soft- 
tissue sarcoma.  38 C.F.R. § 3.309(e) (1998).

Recent VA clinical records reveal that the appellant 
manifests a small density in the left lower lobe area which 
is diagnosed as a granuloma.  He also manifests a lung 
density in the right upper lung which is undiagnosed, but not 
suggestive of a tumor.  There is no medical evidence of 
record which suggests that the lung densities are forms of 
respiratory cancer or any other of the presumptive diseases 
specified in 38 C.F.R. § 3.309(e).  As such, his claim for 
service connection for spots on the lungs based upon 
presumptive service connection under 38 C.F.R. § 3.309 is not 
plausible.

Notwithstanding the fact that the foregoing presumption is 
not applicable to the appellant's spots on the lungs, the 
appellant is entitled to service connection where he can 
establish that his disease was incurred or aggravated by 
service under the general laws and regulations governing VA 
compensation entitlement.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133 (West 1991).  See also Combee v. Brown, 34 F 3d. 1039 
(Fed.Cir. 1994).  A malignant tumor which is manifested to a 
compensable degree within one year of separation from service 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

The medical evidence of record indicates that the appellant 
manifests a granuloma on the left lung and an undiagnosed 
density on the right lung which were first identified by VA 
in 1993, although a September 1989 VA x- ray examination did 
note an unidentified "minor" abnormality.  In any event, 
his spots on the lungs were first discovered many years 
following service.  There is no medical evidence of spots on 
the lungs during service or within one year from his 
separation from service.  There is also no medical evidence 
which shows a causal relationship, or nexus, between events 
during active service and spots on the lungs manifested many 
years after service.

In support of his claim, the appellant has provided his 
opinion that the spots on his lungs are cancerous and/or a 
manifestation of his Bowen's Disease.  His testimony does not 
constitute competent medical opinion as to the diagnosis and 
etiology of the spots on his lungs.  Grottveitt, 5 Vet.App. 
91 (1993).  The medical definition of Bowen's disease from 
the American Medical Association Home Encyclopedia, in and of 
itself, or in conjunction with the appellant's arguments, is 
insufficient to well ground his claim.  Sacks v. West, 11 
Vet. App. 314 (1998)(generic medical treatise evidence that 
does not specifically opine to the particular facts of an 
appellant's case, without additional medical opinion, is 
insufficient to well ground a claim).

Accordingly, the Board must deny the appellant's claim of 
service connection for spots on the lungs as secondary to 
exposure to Agent Orange as not well grounded.  See Edenfield 
v. Brown, 8 Vet.App. 384 (1996) (en banc) (disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim where 
that claim is not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  Here, the Board remanded 
this case in 1997, in part, in order to afford the appellant 
the opportunity to provide any additional medical evidence 
which may be available to support his claim.  In a letter 
received in February 1998, the appellant indicated that he 
was no longer willing to cooperate with VA's attempts to 
assist him in his claim.  The appellant has not presented or 
referenced any existing evidence which arguably would well 
ground the claim and, accordingly, VA has no further duty to 
assist under 38 U.S.C.A. § 5103(a).  See Wamhoff v. Brown, 8 
Vet.App. 517 (1996) (duty to assist in the development and 
adjudication of a claim is not a one- way street).


ORDER

Service connection for spots on the lungs as secondary to 
exposure to Agent Orange is denied.


REMAND

In July 1997, the Board found that an osteopathic doctor's 
diagnosis of "Bowen's Disease ... secondary to Agent Orange" 
was sufficient to well ground the appellant's claim.  See 
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  As such, the 
Board remanded the case in order to obtain opinion by a VA 
cancer specialist as to the following question:

Is it least as likely as not that Bowen's Disease 
was the result of the veteran's exposure to Agent 
Orange while serving in the Republic of Vietnam?

In November 1997, VA obtained an opinion that the appellant 
manifested "pre- malignant skin lesions (Bowen's, actinic 
keratoses) with no specific etiology except chronic sun 
exposure likely."  Such opinion, while relating chronic sun 
exposure as the likely cause of the appellant's Bowen's 
Disease, does not specifically comment as to the likelihood 
that the appellant's Bowen's Disease is etiologically related 
to Agent Orange.  See Smith v. Brown, 5 Vet.App. 335 (1993) 
(the Board must remand a VA examination which omits an 
opinion specifically requested by the Board).  See also 
Stegall v. West, 11 Vet.App. 268, 271 (1998) (a remand by the 
Board confers upon a claimant the right to VA compliance with 
the remand orders, and imposes on VA a concomitant duty to 
ensure compliance with those terms).

Accordingly, this case is REMANDED for the following actions:

1.  The appellant is hereby advised that he has 
the right to submit additional evidence and 
argument on the matter in question while this case 
is in remand status.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should ask the examiner who conducted 
the VA examination in November 1997 to review the 
claims file and provide opinion on the following 
question: Is it least as likely as not that 
Bowen's Disease was the result of the veteran's 
exposure to Agent Orange while serving in the 
Republic of Vietnam?  If the examiner is no longer 
available, or if he decides another examination of 
the appellant is necessary, such examination 
should be scheduled.  In rendering an opinion, the 
examiner should set forth his opinion in 
accordance with the question posed by the Board.  
The claims folder and a copy of this remand should 
be made available to the examiner.

3.  The appellant is hereby advised that, in the 
event he fails to report for VA examination 
without good cause, his original compensation 
claim shall be rated based upon the evidence of 
record.  38 C.F.R. § 3.655(b) (1998).

4.  Following the completion of the above, the RO 
should readjudicate the claim of service 
connection for Bowen's Disease as secondary to 
exposure to Agent Orange.  If any benefit sought 
on appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals







